t c memo united_states tax_court john erwin hunter ii and alma esteban hunter petitioners v commissioner of internal revenue respondent docket no filed date john erwin hunter ii and alma esteban hunter pro sese a gary begun for respondent memorandum opinion laro judge this matter is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief may be granted all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background on date respondent issued a notice_of_deficiency in which respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 in date the court filed as an imperfect petition a document submitted by petitioners in which they stated that they were contesting the amounts set forth in the notice_of_deficiency a week later the court ordered petitioners to file a proper amended petition and to pay the filing fee on date petitioners filed an amended petition first amended petition in which they alleged we are requesting injunctive relief totaling dollar_figure plus costs as the united_states tax_court deems appropriate because our tax form is subject_to the year statute_of_limitations that binds us and the commissioner instead irs issued a day letter without conducting a field_audit at our former place of residence this arbitrary decision involves dollar_figure worth of retaliation and harassment contrary to the tax code or irs rules we ask dismissal or reversal of all determinations on record about weeks later respondent filed a motion pursuant to rule a for a more definite statement as to the nature of petitioners’ first amended petition the relief requested therein and the reasons for which petitioners believed they were at the time of filing petitioners resided in ann arbor michigan entitled to such relief petitioners submitted an unsigned answer to this motion in which they stated we come before the court again as we are seeking injunctive relief totaling dollar_figure in consideration to comply with the march order however we ask the court to notice several specific errors in the respondent’s position a for the quarter ending date the dollar_figure deficiency or liability is underscored by our dollar_figure in paper assets such as mutual funds or a certificate of deposit this means our working_capital or current ratio i sec_1 or to with dollar_figure being our net working_capital these positive numbers are set-off against the phase-out formula that applies to the alternative_minimum_tax liability the dollar_figure lein levy sic assessment may involve questionable legality such as a our tax form and supporting materials were sent via certified mail which was postmarked date that being days prior to the date deadline however these facts are not mentioned in the transcript of b our tax filing_date was erroneously reported as this constitutes an to day time gap which allowed us to be hit with a dollar_figure tax_assessment plus interest and penalties thus amounting to an overall tax_liability of dollar_figure or more we respectfully disagree with ambiguous nature of said procedure approximately month later the court granted respondent’s motion for a more definite statement and ordered petitioners to file an amended petition by date on date petitioners in purported compliance with the court’s order filed with the court a second amended petition the second amended petition stated procedure rule directly answers the respondent’s motion for a more definite statement in support thereof we respectfully show unto the court the detroit appeals_office has granted us relief under sec_6213 and sec_6330 regardless of the notice_of_deficiency alleging dollar_figure in tax_liability plus a dollar_figure penalty for tax_year wherefore we the petitioners pray that the court enter an order requiring the respondent to answer our claim or the court award us injunctive relief on date respondent filed the motion at hand in his motion respondent asserts that petitioners in their second amended petition have made no factual or justiciable claims of error against respondent’s notice_of_deficiency respondent also notes that petitioners have set forth in their second amended petition no facts in support of any claimed error on the part of respondent on date petitioners submitted a notice of objection to respondent’s motion seeking costs damages and refunds starting at dollar_figure for in support petitioners stated on date we did accomplish our certified affidavit of support under united_states immigration law 213a of said act we did submit those documents to the department of justice and the ins as well the financial statement and supporting paperwork are answer and rebuttal to the respondent’s notice_of_deficiency dated date in failing to collect our affidavit america is responsible for reckless and intentional disregard under sec_7433 under the date letter of determination not following proper procedure also gives rise to an action for economic damages under sec_7430 since the respondent did willfully understate our tax_liability by invalid audit or investigation dated and this inaccurate information was used in full during and after the respondent’s issuing of the deficiency_notice dated date we think our position is consistent with the determination made under arnett v united_states f_supp relative to white v commissioner t c memo furthermore we think that our accounts_receivable can move our claim well past the date statute_of_limitations under klien v commissioner t c nor did we sign away our taxpayer rights under goldsmith v commissioner t c we did exhaust our administrative remedies in requesting refund of dollar_figure taken from tax_year we would very much appreciate receiving the amount in question along with the dollar_figure taken for tax_year as this issue is a matter of prior judgment wherefore we pray that the court affirm or grant our notice of objection discussion rule b requires that a petition filed in this court contain clear and concise assignments of each and every error that the petitioning taxpayer alleges to have been committed by the commissioner in the determination of any deficiency addition_to_tax or penalty in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 123_tc_213 78_tc_646 meeker v commissioner tcmemo_2005_146 stearman v commissioner tcmemo_2005_39 any issue not raised in the pleadings is deemed conceded see rule b funk v commissioner supra jarvis v commissioner supra pincite n 73_tc_736 meeker v commissioner supra stearman v commissioner supra further the failure of a party to plead or otherwise proceed as provided in the court’s rules may be grounds for the court to hold the party in default either on the motion of another party or on the initiative of the court see rule a meeker v commissioner supra stearman v commissioner supra ward v commissioner tcmemo_2002_147 the court also may dismiss a case and enter a decision against a taxpayer for his failure properly to prosecute or to comply with the rules of this court see rule b meeker v commissioner supra stearman v commissioner supra ward v commissioner supra we agree with respondent that petitioners have failed to state a claim upon which relief can be granted see funk v commissioner supra pincite meeker v commissioner supra stearman v commissioner supra although they had ample opportunities to do so petitioners have still failed to present the court with a petition containing clear and concise assignments of errors that petitioners allege respondent has committed in the determination of the deficiency or the associated penalty petitioners have likewise failed to include in their petition clear and concise statements of the facts on which petitioners base their assignments of error instead petitioners have included in their petitions and other filings with the court virtually incoherent arguments the petition neither conforms to this court’s rules_of_practice and procedure nor states a claim upon which relief can be granted because of the absence from the petition of specific justiciable allegations of error and of supporting facts this court will grant respondent’s motion see funk v commissioner supra accordingly we shall dismiss petitioners’ case and enter a decision sustaining respondent’s determinations contained in the notice_of_deficiency for an appropriate order of dismissal and decision will be entered
